DETAILED ACTION
This action is in response to the original filing on 02/19/2020.  Claims 1-11 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.

Claims 1, 4, 5, 7, 9, and 11 are objected to because of the following informalities:  
Claim 1 [line 6] recites ‘the position of the hand or the part of the hand lies’; however, it should recite - - the position of the hand of the user or the part of the hand of the user - -.
Claim 4 [line 4] recites ‘the detecting of the fixation gesture’; however, it should recite - - the detecting the fixation gesture - -.
Claim 5 [lines 1, 4] recites ‘the detecting of the fixation gesture’; however, it should recite - - the detecting the fixation gesture - -.
Claim 5 [line 4] recites ‘points of interest of categories other than the category of the permanently displayed points of interest’; however, it should recite - - the points of interest of the categories other than the category of the permanently displayed points of interest - -.
Claim 7 [line 4] recites ‘the planes that separate the spatial regions’; however, it should recite - - planes that separate the spatial regions - -.
Claim 9 [line 6] recites ‘the position of the hand or the part of the hand lies’; however, it should recite - - the position of the hand of the user or the part of the hand of the user - -.
Claim 11 is an improper independent claim and should be re-written into proper independent claim format.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 3], spatial regions
[line 3], each spatial region
[line 6], the spatial region in which the position of the hand or the part of the hand lies
[line 9], the identified spatial region
The relationship between these elements is unclear.  The relationship between all recited spatial regions and the each spatial region is unclear.  The claim does not previously recite the spatial region in which the position of the hand or the part of the hand lies.  It is further unclear whether the identified spatial region is the spatial region in which the position of the hand or the part of the hand lies.  For the purposes of examination, these limitations are interpreted as:
spatial regions
each spatial region of the spatial regions
a spatial region in which the position of the hand or the part of the hand lies
an identified spatial region

Claim 1 further recites:
[line 2], at least one category
[line 3], a category
[line 6], identifying the category assigned to the identified spatial region
[line 9], the identified category
The relationship between these elements is unclear.  The claim does not previously recite the category assigned to the identified spatial region.  It is further unclear whether the identified category is the category assigned to the identified spatial region.  For the purposes of examination, these limitations are interpreted as:
at least one category
a category
identifying a category assigned to the identified spatial region
an identified category

Claim 1 further recites:
[line 1], points of interest on a digital map on a display
[line 2], each point of interest
[line 9], the points of interest assigned to the identified category
The relationship between these elements is unclear.  The relationship between all recited points of interest and the each point of interest is unclear.  The claim does not previously recite the points of interest assigned to the identified category. For the purposes of examination, these limitations are interpreted as:
points of interest on a digital map on a display
each point of interest of the points of interest on a digital map on a display
points of interest assigned to an identified category

Regarding claim 9, claim 9 recites:
[line 3], detail levels
[line 4], a detail level
[line 10], the respective detail level assigned to the identified spatial region
[line 11], the identified detail level
The relationship between these elements is unclear.  The claim does not previously recite the respective detail level assigned to the identified spatial region.  It is further unclear whether the identified detail level is the respective detail level assigned to the identified spatial region.  For the purposes of examination, these limitations are interpreted as:
detail levels
a detail level
a respective detail level assigned to the identified spatial region
an identified detail level

Claim 9 [line 2] further recites “wherein each point of interest is assigned a location and a description, wherein the description is segmented into detail levels”.  It is unclear how, for a plurality of a points of interest, each point of interest can be assigned the same location, the same description, and the same detail levels.  For the purposes of examination, this limitation is interpreted as:
wherein a point of interest is assigned a location and a description, wherein the description is segmented into detail levels

Claim 9 further recites:
[line 1], points of interest on a digital map on a display
[line 2], each point of interest
[line 6], the points of interest
[line 11], the points of interest in the identified detail level
The relationship between these elements is unclear.  The relationship between all recited points of interest and the each point of interest is unclear.  The claim does not previously recite the points of interest assigned in the identified detail level.  For the purposes of examination, these limitations are interpreted as:
points of interest on a digital map on a display
a point of interest (see above)
the points of interest on the digital map on the display
points of interest in an identified detail level

Regarding claims 2-8 and 11, claims 2-8 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20130050131 A1, published 02/28/2013), hereinafter Lee.

Regarding claim 1, Lee teaches the claim comprising:
A method for displaying points of interest on a digital map on a display, wherein each point of interest is assigned at least one category, wherein a space in front of the display is segmented into spatial regions, and wherein each spatial region is assigned a category, comprising the acts of (Lee Figs. 1-6; [0019], FIG. 5A is an example operational flow diagram for hover based input for a navigation user interface; [0101], population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0031], a menu may not be presented to a :
detecting a position of a hand of a user or a part of the hand of the user by a sensor; identifying the spatial region in which the position of the hand or the part of the hand lies (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0071], the camera 138 can record video associated with inputs proximal to the camera 138; [0080], a hover input type can be detected when a driver and/or program associated with the camera 138 interprets an image associated with the input as indicating that an input object is spaced from the screen 122; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122; [0031], a hover input is detected over a position on the electronic device that is associated with the menu; [0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0117], current position of a hover input);
identifying the category assigned to the identified spatial region; and displaying or highlighting the points of interest assigned to the identified category (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (see 5D-5E for collapsed menu when hover is not detected in the spatial region); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0102], a map POI information expand function can be associated with a hover input type; [0105], at decision operation 514, it is determined whether the received input is a hover input type associated with a POI menu; such a determination is more fully set forth above in association with FIG. 2; when the received input is a hover input type associated with a POI menu, operational flow 500 can continue to operation 516 where the POI menu expand function is executed; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; see also [0119-0120], additional POI categories based on spatial region; see also [0122], displaying POI in an identified map layer category based on spatial region)

Regarding claim 9, Lee teaches the claim comprising:
A method for displaying points of interest on a digital map on a display, wherein each point of interest is assigned a location and a description, wherein the description is segmented into detail levels, wherein a space in front of the display is segmented into spatial regions, and wherein each spatial region is assigned a detail level, comprising the acts of: displaying the points of interest on the display (Lee Figs. 1-6; [0019], FIG. 5A is an example operational flow diagram for hover based input for a navigation user interface; [0101], population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0031], a menu may not be presented to a user on the display until a hover input is detected over a position on the electronic device that is associated with the menu that can detect a hover input; [0032], menus available for the user to touch may change dynamically based on the position of a hover input; multiple unique menus may be divided over a plurality of hover input positions; [0100], FIG. 5B includes an example screen shot illustrating a POI menu 534 expanded by the POI menu expand function that is associated with a hover input type (see 5D-5E for collapsed menu when hover is not detected in the spatial region); [0102], FIG. 5D includes an example screen shot indicating POI expanded information 540 expanded by the POI information expand function that is associated with a hover input type; the expanded information includes the name of a hotel that is related to the POI map item 538 having a hover input type detected; [0103], in FIG. 5E, expanded information 540 is selected via the touch input type; [0119], a hover input detected over a position of the electronic device that is associated with one or more POIs may present a menu containing menu items associated with a POI (e.g., route from current position to POI, go to POI, information about POI, etc); a touch input detected over a position of the electronic device that is associated with the menu item will execute the functionality associated with that menu item; [0120], information may be presented to a user if a hover input is detected over a position on the electronic device that corresponds to the electronic map (e.g., elevation at the detected position, depth of a body of water at the detected position, etc); information associated with a ;
detecting a position of a hand of a user or a part of the hand of the user by a sensor; identifying a spatial region of the spatial regions in which the position of the hand of the user or the part of the hand of the user lies (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0071], the camera 138 can record video associated with inputs proximal to the camera 138; [0080], a hover input type can be detected when a driver and/or program associated with the camera 138 interprets an image associated with the input as indicating that an input object is spaced from the screen 122; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122; [0031], a hover input is detected over a position on the electronic device that is associated with the menu; [0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0102], FIG. 5D includes an example screen shot indicating POI expanded information 540 expanded by the POI information expand function that is associated with a hover input type; the expanded information includes the name of a hotel that is related to the POI map item 538 having a hover input type detected; [0117], current position of a hover input);
identifying the respective detail level assigned to the identified spatial region; and displaying the respective descriptions of the points of interest in the identified detail level (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input; [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (see 5D-5E for collapsed menu when hover is not detected in the spatial region); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0102], a map POI information expand function can be associated with a hover input type; FIG. 5D includes an example screen shot indicating POI expanded information 540 expanded by the POI information expand function that is associated with a hover input type; the expanded information includes the name of a hotel that is related to the POI map item 538 having a hover input type detected; [0103], in FIG. 5E, expanded information 540 is selected via the touch input type; [0105], at decision operation 514, it is determined whether the received input is a hover input type associated with a POI menu; such a determination is more fully set forth above in association with FIG. 2; when the received input is a hover input type associated with a POI menu, operational flow 500 can continue to operation 516 where the POI menu expand function is executed; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; [0107], it is determined that a map hover input has been received; in such a situation, 

Regarding claim 11, Lee teaches the claim comprising:
An apparatus, comprising: a display; a computation unit; and a sensor for detecting a hand of a user or a part of the hand of the user (Lee Figs. 1-6; [0037], in FIG. 1, the mobile ;
wherein the apparatus is configured to execute the method according to claim 1 and/or claim 9 (see discussion of Lee Figs. 1-6 and [0019], [0031-0032], [0044], [0051], [0071], [0080-0082], [0100-0108], [0117-0122] with respect to claims 1 and 9 above)

Regarding claim 2, Lee teaches all the limitations of claim 1, further comprising:
wherein the sensor is a camera (Lee Figs. 1-6; [0051], the camera 138 can be a forward camera to record hover and/or touch inputs; a camera can record hand gestures and the recording can be sent to a processor to identify gestures and/or distinguish between touch inputs and hover inputs; [0071], the camera 138 can record video associated with inputs proximal to the camera 138; [0080], a hover input type can be detected when a driver and/or program associated with the camera 138 interprets an image associated with the input as indicating that an input object is spaced from the screen 122; [0082], a touch input type can be detected when a driver and/or program associated with a camera 138 interprets an image associated with the input as indicating that an input object is in contact with screen 122)

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 2.  Consequently, claim 10 is rejected for the same reasons.

Regarding claim 3, Lee teaches all the limitations of claim 1, further comprising:
wherein the spatial regions are separated by planes lying parallel to a plane of the display or perpendicular to the plane of the display (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input (parallel and perpendicular planes above the display); [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (parallel and perpendicular planes above the display); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location (parallel and perpendicular planes above the display); [0102], a map POI information expand function can be associated with a hover input type; [0105], at decision operation 514, it is determined whether the received input is a hover input type associated with a POI menu; such a determination is more fully set forth above in association with FIG. 2; when the received input is a hover input type associated with a POI menu, operational flow 500 can continue to operation 516 where the POI menu expand function is executed; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; see also [0119-0120], additional POI categories based on parallel and perpendicular planes above the display; see also [0122], displaying POI in an identified map layer category based on parallel and perpendicular planes above the display)

Regarding claim 4, Lee teaches all the limitations of claim 1, further comprising:
detecting a fixation gesture of the hand of the user or the part of the hand of the user; and in response to the detecting of the fixation gesture, permanently displaying or permanently highlighting each point of interest that was displayed at a time of the detecting of the fixation gesture (Lee Figs. 1-6; (Lee Figs. 1-6; [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538 (points of interest for the selected category that were displayed on the map but not highlighted are permanently highlighted))

Regarding claim 5, Lee teaches all the limitations of claim 4, further comprising:
wherein, in response to the detecting of the fixation gesture, points of interest of categories other than a category of the permanently displayed points of interest are displayed according to a further position of the hand or the part of the hand, or wherein, in response to the detecting of the fixation gesture, no points of interest of categories other than the category of the permanently displayed points of interest are displayed (Lee Figs. 1-6; [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a 

Regarding claim 6, Lee teaches all the limitations of claim 4, further comprising:
wherein the fixation gesture comprises: a minimum dwell time of a position of the hand of the user or the part of the hand of the user in a spatial region; and/or a change in a direction of movement of the hand of the user or the part of the hand of the user (Lee Figs. 1-6; [0069], the detection can be associated with a hover timing threshold; to minimize accidental inputs, the detection of an object associated with the hover can be sustained for a predetermined time threshold; [0100], FIG. 5B includes an example screen shot illustrating a POI menu 534 expanded by the POI menu expand function that is associated with a hover input type; [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0106], operational flow 500 continues to 

Regarding claim 7, Lee teaches all the limitations of claim 4, further comprising:
wherein the spatial regions are separated by planes lying parallel to a plane of the display or perpendicular to the plane of the display and wherein the fixation gesture is a movement of the hand of the user or the part of the hand of the user parallel to the planes that separate the spatial regions (Lee Figs. 1-6; [0031-0032], menus available for the user to touch may change dynamically based on the position of a hover input (parallel and perpendicular planes above the display); [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type (parallel and perpendicular planes above the display); [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location (parallel and perpendicular planes above the display); [0102], a map POI information expand function can be associated with a hover input type; [0105], at decision operation 514, it is determined whether the received input is a hover input type associated with a POI menu; such a determination is more fully set forth above in association with FIG. 2; when 

Regarding claim 8, Lee teaches all the limitations of claim 1, further comprising:
further comprising the act of outputting an auditory signal, a haptic signal or a visual signal when the identified category changes (Lee Figs. 1-6; [0100], at operation 504, a point-of interest ("POI") menu expand function can be associated with a hover input type; FIG. 5B includes an example screen shot illustrating a POI menu 534; expanded by the POI menu expand function that is associated with a hover input type; [0101], a POI menu select function can be associated with a touch type input; FIG. 5C includes an example screen shot illustrating a POI item 536 being selected via a touch input to cause execution of the POI menu select function; the execution of the POI menu select function can cause a highlight of the POI menu item 536 and/or population of the map with POI map items 538 that correspond to a category of the POI menu item 536 at a location in the map that corresponds to a physical geographical location; [0106], a user is hovering a finger over POI menu 534; while hovering, POI menu 534 expands to reveal POI menu items 536; while POI menu 534 is expanded, the user touches a POI menu item; the selection can cause a highlight of the POI menu item 536 and the population of the map with POI map items 538; [0107], from operation 520, operational flow 500 can loop back to decision operation 512 where it is determined that another input has been received; as shown, the method of Fig. 5 is a loop, where a user may continue to select different 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang (US 20140267130 A1) Figs. 1-19 and [0049-0050].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143